                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 WILLIAM J. PARKERSON et al.,                                       Case No. 2:21-cv-00214-SB

                       Plaintiffs,                                    OPINION AND ORDER

                v.

 KATE BROWN et al.,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       William Parkerson (“Parkerson”), a self-represented litigant in the custody of the Oregon

Department of Corrections (“ODOC”), filed this civil rights action on behalf of himself and six

other adults in custody (“AICs”) (together, “Plaintiffs”). This matter comes before the Court on

Parkerson’s motion for appointment of counsel (ECF No. 4) and motion for class certification

(ECF No. 8). For the reasons that follow, the Court denies Parkerson’s motions.

                                       BACKGROUND

       Parkerson is currently housed at the Two Rivers Correctional Institution. On February 9,

2021, Parkerson filed this action, alleging that ODOC knowingly exposed Plaintiffs to COVID-

19 and that ODOC’s failure adequately to respond to COVID-19 violates the Americans with


PAGE 1 – OPINION AND ORDER
Disabilities Act (“ADA”) and Plaintiffs’ Eighth and Fourteenth Amendment rights. (Compl.,

ECF No. 2.)

                                            DISCUSSION

I.      CLASS CERTIFICATION

        Parkerson, on behalf of Plaintiffs, filed a motion to certify this action as a class action

under FED. R. CIV. P. 23. (See Mot. for Class Certification, ECF No. 8.) However, a self-

represented plaintiff may not represent other plaintiffs in litigation. See Johns v. Cnty. of San

Diego, 114 F.3d 874, 877 (9th Cir. 1997) (“[A] non-lawyer ‘has no authority to appear as an

attorney for others than himself.’” (quoting C.E. Pope Equity Tr. v. United States, 818 F.2d 696,

697 (9th Cir. 1987)). In addition, “it is well established that a layperson cannot ordinarily

represent the interests of a class.” Hirt v. Jackson Cnty., No. 1:19-cv-00887-AC, 2020 WL

3104502, at *2 (D. Or. June 11, 2020) (citing McShane v. United States, 366 F.2d 286 (9th Cir.

1966)). “This rule becomes almost absolute when, as here, the putative class representative is

incarcerated and proceeding pro se.” Id. (citation omitted). Accordingly, the Court denies

Parkerson’s motion for class certification.

II.     APPOINTMENT OF COUNSEL

        Parkerson also filed a motion for appointment of counsel. (ECF No. 4.) A district court

has discretion to request volunteer counsel for indigent plaintiffs in exceptional circumstances.

See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990). “A finding of the exceptional

circumstances . . . requires at least an evaluation of the likelihood of the plaintiff’s success on the

merits and an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the

complexity of the legal issues involved.’” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103

(9th Cir. 2004) (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)). At this

juncture, this case does not present exceptional circumstances warranting the appointment of

PAGE 2 – OPINION AND ORDER
counsel. Accordingly, the Court denies Parkerson’s motion for appointment of counsel. See, e.g.,

Camirand v. Jones, No. 2:19-cv-01829-YY, 2020 WL 1277693, at *3 (D. Or. Mar. 17, 2020)

(“Because Plaintiff has not established extraordinary circumstances warranting the appointment

of counsel at this juncture, the Court DENIES Plaintiff's three Motions for Appointment of

Counsel[.]”).1

                                       CONCLUSION

       For the reasons stated, the Court DENIES Parkerson’s motion for appointment of counsel

(ECF No. 4) and motion for class certification (ECF No. 8).

       IT IS SO ORDERED.

       DATED this 28th day of May, 2021.


                                                   HON. STACIE F. BECKERMAN
                                                   United States Magistrate Judge




       1
        Parkerson previously filed a motion for appointment of counsel (ECF No. 3), which the
Court denied in an Order dated March 12, 2021. (Op. & Order at 3, ECF No. 26.)

PAGE 3 – OPINION AND ORDER
